ELLED
                                                             Ls.,OURT CiF APPEALS DIV I
                                                               STATE OF WASHINGTON

                                                             2018 JIM I 8 fal 9:t1



  IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

In the Matter of the Detention of         )       No. 76267-2-1
                                          )
                                          )
                                          )
                                          )       UNPUBLISHED OPINION
G.S.Y.,                                   )
                     Appellant.           )       FILED: June 18, 2018
                                          )
       VERELLEN, J. — G.S.Y. challenges the trial court's 14-day involuntary
treatment order, contending the designated mental health professional(DMHP)did

not fulfill the requirement of former RCW 71.05.154 (2013) that the DMHP "must

consult with any examining emergency room physician regarding the physician's

observations and opinions relating to the person's condition."

       The DMHP consulted with the physician assistant assigned to G.S.Y. at the

hospital. Both parties agree no emergency room physician examined G.S.Y.

Because there was not any examining emergency room physician who examined

G.S.Y., the plain language of the statute in effect at the time did not require that

the DMHP interview a physician as a condition of seeking a 14-day commitment.

       Therefore, we affirm.
No. 76267-2-1/2


                                       FACTS

       On December 23, 2016, King County DMHP Allison Ankney received a

referral regarding G.S.Y. from the emergency room staff of Evergreen Hospital in

Kirkland, Washington. When Ankney got to the emergency room, she spoke with

the treating provider for G.S.Y., Emma Calvert, a physician assistant. Calvert

personally observed G.S.Y. and told Ankney that G.S.Y. should be detained.

Ankney documented her consultation with the physician assistant.

       During Ankney's evaluation of G.S.Y. in the emergency room, she

concluded that G.S.Y. was manifesting symptoms of a mental disorder and was

exhibiting suicidal behavior. Ankney concluded that G.S.Y. posed an "imminent

likelihood of serious harm to herself and required involuntary psychiatric

hospitalization.1 Ankney made the decision to detain G.S.Y. for up to 72 hours for

evaluation and treatment.2 G.S.Y. was transferred to Fairfax Hospital.

       On December 27, 2016, Fairfax Hospital filed a 14-day involuntary

treatment petition. G.S.Y. filed a motion to dismiss the petition, arguing that

Ankney failed to consult with an examining emergency room physician. The State

and G.S.Y. both acknowledged that "there was no emergency room physician who

examined [G.S.Y.]"3 The court ultimately denied the motion to dismiss, ruling that

former RCW 71.05.154 required the DMHP to consult with an emergency room



       1 Clerk's Papers(CP)at 2.
       2 Former RCW 71.05.153(2015).

       3 Report of Proceedings (Dec. 29, 2016) at 24.




                                          2
No. 76267-2-1/3



physician only if a mental health respondent was examined by a physician.

       After conducting a probable cause hearing, the court determined that the

hospital had met its burden of proof by a preponderance of the evidence and

ordered G.S.Y. committed for up to 14 days of involuntary treatment.

       G.S.Y. appeals.

                                      ANALYSIS

       As a preliminary mater, it is undisputed that this issue is not moot and is

properly before the panel on review.4

       G.S.Y. argues this court should reverse the commitment order because

Ankney violated former RCW 71.05.154 by failing to consult with an examining

emergency room physician. The State contends G.S.Y. misapprehends the

purpose of former RCW 71.05.154.

       The meaning of a statute is a question of law that we review de novo.5

"When construing the requirements of[RCW 71.05]the court must focus on the

merits of the petition, except where requirements have been totally disregarded."6

        Under former RCW 71.05.153(1)(2015), a "designated mental health

professional" may initially detain an individual if they receive "information alleging



       4 See  In re Det. of M.K., 168 Wash. App. 621, 629, 279 P.3d 897(2012)
("Because  an  involuntary commitment order may have adverse consequences on
future involuntary commitment determinations," appeals after the expiration of the
commitment period are not moot.).
       5 State v. Engel, 166 Wash. 2d 572, 576, 210 P.3d 1007(2009).

       6Former RCW 71.05.010(2)(2015)(citing In re Det. of C.W., 147 Wash. 2d
259, 281, 53 P.3d 979(2002)).



                                           3
No. 76267-2-1/4



that a person, as a result of a mental disorder, presents an imminent likelihood of

serious harm, or is in imminent danger because of being gravely disabled."

       Former RCW 71.05.154 provided:

             A[DMHP]conducting an evaluation of a person under RCW
      71.05.150 or 71.05.153 must consult with any examining emergency
      room physician regarding the physician's observations and opinions
      relating to the person's condition, and whether, in the view of the
      physician, detention is appropriate. The[DMHP]shall take serious
      consideration of observations and opinions by examining emergency
      room physicians in determining whether detention under this chapter
      is appropriate. The[DMHP]must document the consultation with an
      examining emergency room physician, including the physician's
      observations or opinions regarding whether detention of the person
      is appropriate.[71

       Here, it is undisputed there was no examining emergency room physician.

When the DHMP got to the emergency room, she spoke with the treating provider

for G.S.Y., a physician assistant.8 She noted in her declaration that

      [the physician assistant] was the emergency room treating provider
      assigned to the respondent, rather than a doctor. It is common
      practice for many emergency rooms to assign some of their patients
      to PAs, rather than doctors. Our current practice is to ask the



       7 Former RCW 71.05.154 was amended effective April 1,2018, removing
the language "must consult with any examining emergency room physician
regarding the physician's observations and opinions relating to the person's
condition, and whether, in the view of the physician, detention is appropriate" at
issue in this appeal. The current statute requires the designated crisis responder
to take serious consideration of "observations and opinions by an examining
emergency room physician, advanced registered nurse practitioner, or physician
assistant." See SESSION LAWS, 56th Leg., 3rd Spec. Sess. ch. 14, sec. 11 (Wash.
2017).
       8 CP at 41 ("Per our typical practice, upon my arrival in the emergency room
I went to the social work office and requested the name of the emergency room
treating provider for the respondent and I asked for the social worker to introduce
me to the emergency room treating provider.")(emphasis added).



                                         4
No. 76267-2-1/5


      emergency room treating provider who has personally observed the
      respondent for their opinion, and that is what I did in this case.191

       G.S.Y.'s contention that former RCW 71.05.154 requires an

examination by an emergency room physician is not compelling in view of

the legislature's express reference in the statute to "any examining

emergency room physician." Because there was not "any emergency room

physician" who had any "observations or opinions" about G.S.Y., the plain

language of the statute in effect at the time did not impose a requirement

that an emergency room physician must conduct an examination of G.S.Y.

in order to allow for a 14-day commitment.

       G.S.Y. relies on In re Detention of K.R. to support her statutory

interpretation.10 In K.R., Division Two of this court held "K.R.'s detention

was improper because the DMHP did not consult with an examining

physician as required by RCW 71.05.154."11 But in K.R. the court focused

on the lack of any "evidence in the record indicating that the DMHP

consulted with any examining physician."12 K.R. was first admitted to a

hospital and then transferred to Recovery Innovations.13 At Recovery

Innovations, the DHMP consulted with a registered nurse and a certified



       9 CPat 41 (emphasis added).
       10195 Wash. App. 843, 381 P.3d 158 (2016).
       11 Id. at 846.
       12   Id. at 847.
       13   Id. at 845.



                                          5
No. 76267-2-1/6



rehabilitation counselor.14 Although Recovery Innovations is not an

emergency room setting, K.R. was previously at a hospital where there may

have been an emergency room physician.15 G.S.Y.'s reliance on K.R. is not

persuasive given the factual distinctions and the legislature's reference to

"any examining emergency room physician."16

      Therefore, we affirm.




WE CONCUR:




       14   Id. at 845-46.
       15 The appellant's opening brief in K.R. recites, "There is no explanation for
why there was no consultation with a physician." Appellant's Br. at 20. Here, the
clear explanation is that a physician assistant rather than a physician examined
G.S.Y., and the DHMP consulted with the physician assistant.
       16   Former RCW 71.05.154.



                                          6